         Case 1:21-cv-01106-AWI-JLT Document 4 Filed 09/01/21 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE MARVIK,                                  )   Case No.: 1:21-cv-01106-AWI-JLT
                                                    )
12                  Plaintiff,                      )   ORDER ADOPTING FINDINGS AND
                                                    )   RECOMMENDATIONS DENYING PLAINTIFF’S
13          v.                                      )   MOTION TO PROCEED IN FORMA PAUPERIS
                                                    )   AND DISMISSING THE ACTION WITHOUT
14   THE SCREEN ACTORS GUILD,
                                                    )   PREJUDICE
15                                                  )
                    Defendant.                      )   ORDER DIRECTING CLERK OF COURT TO
16                                                  )   ENTER JUDGMENT AND CLOSE CASE
                                                    )
17                                                  )   (Doc. No. 3)
                                                    )
18
19
20          Steve Marvik seeks to proceed pro se and in forma pauperis in this action against the screen

21   actors guild. (See Doc. No. 1.) On July 22, 2021, the court issued findings and recommendations

22   recommending that the complaint be dismissed without prejudice and plaintiff’s motion to proceed in

23   forma pauperis be denied. (Doc. No. 3.) The findings and recommendations were served on plaintiff

24   and contained notice that objections were due within thirty days. (Id. at 4.) No objections have been

25   filed to the pending findings and recommendations, and the deadline to do so has now passed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this court

27   has conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

28   the findings and recommendations to be supported by the record and by proper analysis.

                                                        1
        Case 1:21-cv-01106-AWI-JLT Document 4 Filed 09/01/21 Page 2 of 2


1                                              ORDER

2          Accordingly, IT IS HEREBY ORDERED that:

3          1.    The findings and recommendations dated July 22, 2021 (Doc. No. 3) are adopted in

4                full;

5          2.    Plaintiff’s complaint is dismissed without prejudice;

6          3.    Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied; and

7          4.    The clerk of court is directed to enter judgment and close the case.

8
9    IT IS SO ORDERED.

10   Dated: September 1, 2021
                                              SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
